364 U.S. 279 (1960)
McGRATH ET AL.
v.
RHAY, SUPERINTENDENT, WASHINGTON STATE PENITENTIARY.
No. 720.
Supreme Court of United States.
Decided June 27, 1960.
ON WRIT OF CERTIORARI TO THE SUPREME COURT OF WASHINGTON.
Petitioners pro se.
John J. O'Connell, Attorney General of Washington, and Stephen C. Way, Assistant Attorney General, for respondent.
PER CURIAM.
The respondent's motion to dismiss the writ of certiorari is denied. The judgment of the Supreme Court of Washington is vacated and the case is remanded for determination of the following questions of Washington law now involved in the case: (1) whether the case is moot as a habeas corpus proceeding; and (2) if it is, whether, to avoid mootness, it can properly be treated as an application for some other form of appropriate relief.